Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 (and respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 15-20, 22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Ratakonda (US 5,995,095) in view of Matias et al. (US 9,838,731) and further in view of Zhiwen (US 2017/0026719).
Regarding claims 1 and 11, Lothian teaches a system comprising: 
a memory that stores instructions (paragraphs 5 and 70);
one or more databases that store a plurality of music tracks and a plurality of video sequences (paragraph 18 teaches multiple systems, server devices and social network databases); and
one or more processors (paragraphs 5 and 64-66 and 69-70 teaches a processor that performs the system's functions) configured by the instructions to perform operations comprising:
accessing a music track from the one or more databases, the music track having a tempo corresponding to a frequency of beats in the music track and one or more portions (Fig. 2, step 202 teaches wherein a soundtrack is received (paragraph 25 more explicitly teaches wherein the soundtrack list is stored on the server side (database) and allows for the users/clients to select a soundtrack). Paragraph 25-29 teaches beat information including speed/tempo with regards to the music track);
accessing an individual video sequence from the one or more databases (Fig. 2, step 204 and paragraphs 33-37 teaches accessing the system 102 to acquire a plurality of video clips); 
However, although Lothian teaches the ability to select first and second video clips of certain lengths from matching videos and generating an audio/video sequence (Fig. 2, step 208, paragraph 61 teaches generating a movie that represents the plurality of clips combined with the soundtrack), fails to explicitly teach the nature in which the video clips are generated/extracted from a first and second video sequence per se. Therefore, fails to explicitly teach the following limitations, but Zhou teaches:
measuring respective distances between successive frames in the individual video sequence (col. 4, lines 37-65 teaches wherein shot boundaries are detected on an input video sequence to detect a number of shots in the video sequence by determining the frames that start the shot and end the shot based on “color histograms” that represents the feature vectors of each video frame are compared to a difference threshold);
based on a plurality of the respective distance measures between successive frames in the individual video sequence, identifying transitions within the individual video sequence wherein the identified transitions include a first transition after a beginning of the individual video sequence and a second transition before an end of the individual video sequence, and wherein the identified transitions indicate one or more events of the individual video sequence (col. 4, lines 37-65 teaches wherein shot boundaries are detected on an input video sequence to detect a number of shots in the video sequence. Therefore, the video sequence includes a plurality of shots/events that are identified after the beginning of the video input and identified before the end of the video input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Ratakonda into the system of Lothian such that meaningful portions of an input video are identified (Ratakonda: col. 1, lines 25 – col. 2, line 37).
However, while Lothian and Ratakonda teach the claimed above including detecting transitions within the video input sequence, fails to teach, however, Matias teaches the following:
generating an audio/video sequence that comprises the individual video sequence and at least one of the one or more portions of the music track, wherein generating the audio/video sequence comprises modifying a duration of the individual video sequence between the first and second transitions so that the first and second transitions align with respective beats of the music track (Figs. 7A-7F, teaches wherein the segments within the video sequence are altered in length/duration such that the visual events are aligned with the audio events/beats. The generation of this altered version is termed the revised version of the video clip. Col. 3, lines 1-46 teaches wherein the duration of the video is adjusted to allow for the generation of the revised version of the video clip).
Thereafter, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Matias into the proposed combination of Lothian and Ratakonda such that Lothian can utilize the teachings of Matias to determine transitions within a particular track and to alter the duration of the video segments within between the first and second transitions, because such incorporation allows for the benefit of reducing timing constraints and for automatically generating a video summary (Matias: col. 1, lines 8 through col. 2, line 34).
The proposed combination of Lothian, Ratakonda and Matias teaches the claimed as discussed above and generates a video sequence in which the visual event lengths are altered in length/duration, however fails to teach, but Zhiwen teaches the ability of “identifying the at least one of the one or more portions of the music track based on a duration of the audio/video sequence” (paragraphs 12, 24-26 and 32 specifically teaches “The native composition application can set a duration of an audio segment from the selected audio track based on the selected (or default) duration of the composition” and “The native composition application can also position the audio mask within the audio track, such as at the beginning of the audio track, in the center of the audio track, aligned with a known refrain or chorus within the audio track, or aligned with a crescendo within the audio track, etc.”. It therefore appears that in addition to altering the length of each visual events in accordance with the beat of the audio (as discussed in the above combination), Zhiwen further allows that certain durations/portions of the music track to be set/identified based on the duration of the composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Zhiwen into the proposed combination of Lothian, Ratakonda and Matias such that the visual segments that have been altered in length to be selected for the video sequence and the total length of the video sequence is utilized by Zhiwen to identify specific portions of the audio track, because such incorporation allows for the benefit of improving the user friendliness of the system by automatically generating a initial version of a video sequence and reducing the amount of work needed to be completed by a user (Zhiwen: paragraph 14).
Regarding claims 6 and 15 and 22, Lothian teaches the claimed wherein: the operations further comprise accessing a search query; and the accessing of the individual video sequence from the one or more databases is based on the search query (Fig. 2, steps 204-206 and paragraphs 38-60 and 65-66 states that the process applies to a plurality of video clips used to create the “movie” to be played with the soundtrack. Each time a video segment is selected for use in the movie, the process is performing a query as claimed).
Regarding claims 7 and 16, Matias teaches the claimed wherein: modifying the duration of the individual video sequence between the first and second transitions comprises modifying the duration of the individual video sequence between the first and second transitions to be an integral multiple of a beat period of the music track (Figs. 7A-7F, teaches wherein the segments within the video sequence are altered in length/duration such that the visual events are aligned with the audio events/beats. The generation of this altered version is termed the revised version of the video clip. Col. 3, lines 1-46 teaches wherein the duration of the video is adjusted to allow for the generation of the revised version of the video clip. Col. 20, lines 8-28 also teaches more specifically that the audio beats are aligned with the video events).
Regarding claims 8 and 17, Lothian and Matias teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a predetermined duration (as discussed in claims 1 and 11 above, Lothian teaches that with respect to the movie providing the determination of a predetermined duration (paragraphs 41 and 61). Similarly, Matias teaches generation of a new video with a specific length (see col. 23, line 64 through col. 24, line 22)).
Regarding claims 9 and 18, Lothian and Matias teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a duration equal to a duration of the music track (as discussed in claims 1 and 11 above, Lothian teaches with respect to the movie providing the determination of a predetermined duration (paragraphs 41 and 61). Similarly, Matias teaches generation of a new video with a length according to the music track in col. 11, lines 36-49).
Regarding claims 10 and 19, Lothian teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a user-selected duration (paragraph 41 teaches that “a user may request a particular movie length”).
Claim 20 is rejected for the same reasons as discussed in claims 1 and 11 above wherein Lothian teaches in paragraphs 20-21, 65-66 and 70 for a computer readable medium that stores instructions to be executed by one or more processors.
	Regarding claim 25, the proposed combination of Lothian and Matias teaches the claimed wherein the accessing of the individual video sequence comprises selecting the individual video sequence from among a plurality of video sequences based on the tempo of the music (Lothian: Figs. 4 and paragraph 53 teaches wherein the shot boundary/transitions detected in a video signal, the peaks detected in the video signal is matched to an audio signal. Paragraph 53 specifically teaches that the video between transitions are aligned to the peaks in the audio signal and are specifically truncated to fit the length of the audio signal. Paragraph 66 and Fig. 6 teaches wherein beats of the audio signals are aligned with the video shot boundary/transitions to generate).
Regarding claims 26 and 27, in the proposed combination above, Zhiwen teaches the claimed wherein: the accessing of the individual video sequence comprises selecting the individual video sequence from among a plurality of video sequences based on the tempo of the music track (Fig. 3 and paragraphs 9, 12 and 14 teaches wherein the video track from a plurality of video tracks is selected based on the tempo of an audio track).
Claim 28 is rejected for the same reasons as discussed in claim 1 above wherein Matias teaches video events are based on moments of interest, etc. and not solely related to scene transitions.
Regarding claim 29, Zhiwen teaches the claimed wherein each of the one or more portions of the music track correspond to at least one of: (1) a chorus of the music track; (ii) a verse of the music track; and (iii) a subset of the verses of the music track (paragraph 32 teaches portions of an audio track, including refrains, chorus, crescendos, etc.).
Regarding claim 30, Ratakonda teaches the claimed wherein the operations further comprise determining that a distance between at least two successive frames exceeds a predetermined threshold, wherein determining that a distance between at least two successive frames exceeds a predetermined threshold comprises generating a sum of the absolute values of the differences in the color values of corresponding pixels in each of at least two successive frames and determining that the differences exceed a predetermined threshold (col. 4, lines 37-65 teaches wherein shot boundaries are detected on an input video sequence to detect a number of shots in the video sequence by determining the frames that start the shot and end the shot based on “color histograms” that represents the feature vectors of each video frame are compared to a difference threshold between “successive frames”).


Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Ratakonda (US 5,995,095) in view of Matias et al. (US 9,838,731) and further in view of Zhiwen (US 2017/0026719) and further in view of Stanghed et al. (US 2015/0142147).
Regarding claims 3, 12 and 21, in the proposed combination of Lothian, Ratakonda, Matias and Zhiwen, Lothian fails to teach, however, Stanghed teaches the claimed wherein:
the operations further comprise receiving a selection of a tempo, and the accessing of the music track from the one or more databases is based on the selected tempo and the tempo of the music track (Figs. 6-7, starts with the selection of the tempo).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate beat/tempo information of Stanghed into the preference for music selection of Lothian (in the proposed combination of Lothian, Ratakonda, Matias and Zhiwen) because said incorporation allows for the benefit of improving a user experience (Stanghed: abstract and paragraphs 32-35).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Ratakonda (US 5,995,095) in view of Matias et al. (US 9,838,731) and further in view of Zhiwen (US 2017/0026719) and further in view of Martin (US 5,668,639).
Regarding claim 31, the proposed combination of Lothian, Ratakonda, Matias and Zhiwen, Lothian fails to teach, however, Martin wherein modifying a duration of the individual video sequence between the first and second transitions comprises duplicating at least one frame of the individual video sequence between the first and second transitions (col. 6, lines 29-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Martin into the proposed combination of Lothian, Ratakonda, Matias and Zhiwen, such that altering the length to lengthen the video segment utilizes the repeating nature of Martin because such an incorporation allows for the benefit of improving the video editing sequence by making video portions match its intended playback period (Martin: col. 6, lines 29-46).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Ratakonda (US 5,995,095) in view of Matias et al. (US 9,838,731) and further in view of Zhiwen (US 2017/0026719) and further in view of Jiang et al. (US 2010/0124371).
Regarding claim 32, the proposed combination of Lothian, Ratakonda, Matias and Zhiwen, Lothian fails to teach, however, Jiang teaches the claimed wherein modifying a duration of the individual video sequence between the first and second transitions comprises deleting at least one frame of the individual video sequence between the first and second transitions (paragraph 41 teaches deleting frames from a video within a video sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Jiang into the proposed combination of Lothian, Ratakonda, Matias and Zhiwen such that the video segments can be fit into sections of the audio by deleting some frames because such an incorporation allows for the benefit of preserving the desired contents of the video input (paragraphs 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/
Primary Examiner, Art Unit 2481